Electronically Filed
                                                       Supreme Court
                                                       SCPW-14-0000743
                                                       17-APR-2014
                                                       02:24 PM




                        SCPW-14-0000743


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



              FAUSTINO TRANSFIGURACION, Petitioner,


                               vs.


    HAWAI'I PAROLING AUTHORITY, STATE OF HAWAI'I, Respondent.



                       ORIGINAL PROCEEDING

                      (CR. NO. 09-1-00126K)


         ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS

(By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ., and

       Circuit Judge Ayabe, assigned by reason of vacancy)


          Upon consideration of petitioner Faustino


Transfiguracion’s letter dated March 25, 2014, which was filed as


a petition for a writ of habeas corpus on April 4, 2014, the


documents attached thereto and submitted in support thereof, and


the record, it appears that petitioner has alternative means to


seek relief and presents no special reason for this court to


invoke its jurisdiction at this time.     See Oili v. Chang, 57 Haw.
411, 412, 557 P.2d 787, 788 (1976) (the supreme court “will not


exercise its original jurisdiction in habeas corpus proceedings


when relief is available in a lower court and no special reason


exists for invoking its jurisdiction”).    Therefore, 

          IT IS HEREBY ORDERED that the clerk of the appellate


court shall process the petition for a writ of habeas corpus


without payment of the filing fee.


          IT IS HEREBY FURTHER ORDERED that the petition for a


writ of habeas corpus is denied.


          DATED: Honolulu, Hawai'i, April 17, 2014.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack


                              /s/ Bert I. Ayabe





                                2